Title: From George Washington to Paul-François-Jean-Nicolas, comte de Barras, 19 June 1781
From: Washington, George
To: Barras, Paul-François-Jean-Nicolas, comte de


                        
                            Sir
                            Head Quarters New Windsor 19th June 1781
                        
                        I have been honord with your Excellency’s Favr of the 14th instant.
                        Inclosed you will find an Extract of a Letter I have just received from Genl Sullivan at Phila. The
                            Information it contains is of such Nature that I have thot of Importance to communicate to your Excellency, and altho it
                            is not official yet I have too much Reason, from concurrent Circumstances, to suppose it may be true. If any farther
                            Intelligence shall ascertain the Arrival of this Reinforcement, I shall do myself the Honor to comunicate the same to you. 
                        Your Letter to the Chevalr Le Luzerne, shall be fowarded with all possible Care & Dispatch. I have
                            the Honor to be &c.
                        
                            G.W.

                        
                    